           Case 2:19-cv-00759-JCM-EJY Document 57 Filed 11/02/20 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                     UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   ANNA MARIE FRETELUCO,                               Case No. 2:19-cv-00759-JCM-EJY

12                        Plaintiff,

13   vs.

14   SMITH’S FOOD AND DRUG CENTERS,                      STIPULATION TO EXTEND DATE TO
     INC., a foreign corporation; DOES 1-10; ROE         FILE A RESPONSE
15   CORPORATIONS 10-10; inclusive
                                                         (SECOND REQUEST)
16                        Defendants.

17

18            WHEREAS, Defendant’s response to Plaintiff’s Motion to Strike / Exclude Defendant’s Rebuttal

19   Expert Lewis M. Etcoff, PH.D [ECF No. 52] was originally due on Thursday, October 29, 2020 [ECF

20   No. 52] but was later continued by stipulation of the parties to November 5, 2020 [ECF No. 53] and by

21   the order of this court [ECF No. 54]; and

22            WHEREAS, after the court extended the date for Defendant’s response, Defense counsel had

23   medical problems arise which resulted in Defense counsel being scheduled for surgery on November 18,

24   2020 and preparations for the surgery, combined with the underlying medical issues, have prevented

25   Defense counsel from being able to file the response on the current due date – November 5, 2020; and

26            WHEREAS, counsel for the parties have agreed to extend the date for Defense counsel to file the

27   response for one week – until November 12, 2020;

28   ///


     CLAC 6030415.1
        Case 2:19-cv-00759-JCM-EJY Document 57 Filed 11/02/20 Page 2 of 2


 1           IT IS HEREBY STIPULATED AND AGREED by and between KEITH E. GALLIHER, JR.,

 2   ESQ., of THE GALLIHER LAW FIRM, Attorneys for Plaintiff ANNA MARIE FRETELUCO, and

 3   JERRY S. BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., Attorneys for Defendant

 4   SMITH’S FOOD & DRUG CENTERS, INC., that the deadline for Defendant to file a response to

 5   Plaintiff’s Motion to Strike / Exclude Defendant’s Rebuttal Expert Lewis M. Etcoff, Ph.D. (ECF No.

 6   52) be extended for one additional week, until November 12, 2020.

 7   THE GALLIHER LAW FIRM                      COOPER LEVENSON, P.A.

 8
     /s/ Keith E. Galliher, Jr. ____________    /s/ Jerry S. Busby
 9   KEITH E. GALLIHER, JR., ESQ.               JERRY S. BUSBY, ESQ.
     Nevada Bar No. 00220                       Nevada Bar No. 001107
10   1850 East Sahara Avenue - #107             3016 West Charleston Boulevard - #195
     Las Vegas, NV 89104                        Las Vegas, Nevada 89102
11   (702) 735-0049                             (702) 366-1125
     Attorney for Plaintiff                     Attorneys for Defendant
12   ANNA MARIE FRETELUCO                       SMITH’S FOOD & DRUG CENTERS, INC.

13

14

15                                              ORDER

16           IT IS SO ORDERED:

17
                                                ______________________________________
18                                              ELAYNA J. YOUCHAH
19                                              UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27
28

                                                    2
     CLAC 6030415.1
